Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, disclose and/or fairly suggest an apparatus comprising: a touchscreen incorporating a projective capacitive touch array, comprising a two-dimensional grid including a set of first axis wires disposed along a first axis of the grid, and a set of second axis wires arranged along a second axis of the grid; a circuit to selectively impose an electrical signal on one or more of the first axis wires and detect a resulting response at one or more of the second axis wires, wherein the electrical signal is a continuous radio frequency signal comprising a time sequence of two or more frequencies, or a continuous linear sweep between the two or more frequencies, the two or more frequencies induce a response that characterizes one or more vital signs; a processor for executing stored program instructions to: operate a touch gesture process to detect touch gesture inputs from the projective capacitive touch array; receive one or more digital values from an analog-to-digital converter; and execute a Bioelectric Impedance Spectroscopy (BIS) process to determine one or more body vital signs from the digital values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791